Per Curiam.
We reverse the order denying appellant’s motion for postconviction relief arid remand for resentencing pursuant to Atwell v. State, 197 So.3d 1040 (Fla. 2016). Appellant is entitled to be resentenced pursuant to the sentencing provisions enacted in Chapter 2014-220, Laws of Florida. Id. at 1050; Michel v. State, 204 So.3d 101 (Fla. 4th DCA 2016) (certifying conflict with Stallings v. State, 198 So.3d 1081 (Fla. 5th DCA 2016), and Williams v. State, 198 So.3d 1084 (Fla. 5th DCA 2016)).

Reversed and remanded for resentenc-ing.

Ciklin, C.J., Conner and Forst, JJ., coricur.